Citation Nr: 1131304	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating (evaluation) in excess of zero percent for hepatitis C. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from October 1977 to February 1981, and from December 1989 to October 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the RO in St. Petersburg, Florida, on behalf of the RO in Baltimore.

The Veteran presented testimony at a May 2011 Board hearing, chaired by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since January 2011, the Veteran's hepatitis C has been manifested by symptoms that more nearly approximate intermittent fatigue, malaise, and anorexia than they do an asymptomatic condition; however, the evidence does not more nearly approximate daily symptoms, or near-constant debilitating symptoms, than it does intermittent symptoms.

3.  Prior to January 2011, the Veteran's hepatitis C has been manifested by symptoms that more nearly approximate an asymptomatic condition than they do intermittent symptoms, daily symptoms, or near-constant debilitating symptoms.



CONCLUSIONS OF LAW

1.  Prior to January 2011, the criteria for an initial rating in excess of zero percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2010).

2.  Since January 2011, the criteria for a disability rating of 10 percent, but not higher, for hepatitis C are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written contentions and personal hearing testimony.

The Veteran testified that he had an appointment scheduled on May 20th with his private physician for an examination.  He agreed that he would submit that report to the Board, and the case was held open for 30 days to allow that evidence to be considered.  He agreed to this amount of time.  That time has since passed, and he has not submitted the report and has not requested an extension of time; nor has he made contact with the Board on any manner.  Therefore, as reasonable accommodations have been made on his behalf, the Board will proceed on the assumption that there is no additional evidence to obtain.  

The Board acknowledges that the most recent examination was in 2007, and that four years have passed since then.  The Veteran requested a new examination at the Board hearing; however, his request for a new examination was conditioned on there being no grant of higher initial rating.  As the Board in this decision is granting a higher rating, the Board finds that the request for VA examination is withdrawn.  Additionally, as there is competent evidence in the form of the Veteran's testimony as to his current symptomatology, the Board finds that another examination is not necessary to decide the claim.  


Initial Rating for Hepatitis C

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in a veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial rating is assigned).  

In the November 2008 rating decision, the RO granted service connection and assigned an initial zero percent rating for hepatitis C, pursuant to Diagnostic Code 7354, effective June 27, 2007.    

Under Diagnostic Code 7354, hepatitis C (or non-A, non-B hepatitis) is rated as follows: 

A 100 percent rating is available with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain); 

A 60 percent rating is available with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly; 

A 40 percent rating is available with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period; 

A 20 percent rating is available with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period; 

A 10 percent rating is available with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period; 

A zero percent rating is assigned for nonsymptomatic conditions.  38 C.F.R. § 4.114.

Note (2): For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

Thus, the initial 0 percent rating under Diagnostic Code 7354 contemplates a nonsymptomatic condition.  In order to warrant a higher rating under Diagnostic Code 7354, the evidence would have to show intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

The Board finds that, as of January 2011, a 10 percent rating is warranted.  This finding is based on evidence showing a worsening of the Veteran's hepatitis corresponding with that date.  This finding is also based on symptomatology which approximates intermittent fatigue, malaise, and anorexia.  

The Veteran submitted records of private treatment in March 2011, which include liver function tests showing an active infection.  The Veteran testified that his symptoms began getting worse in January 2011, and that he went to see his doctor in March 2011.  The Veteran testified that prior to January 2011 the symptoms were not as bad or as frequent.  

The current symptoms due to hepatitis C since January 2011 according to the Veteran are not sleeping, not eating properly, fatigue when he walks, and pain in the upper right quadrant.  The fatigue can last a day to a week.  The Board finds that these symptoms more nearly approximate intermittent fatigue and malaise contemplated by a 10 percent rating under Diagnostic Code 7354 than they do an asymptomatic condition contemplated by a 0 percent rating.  38 C.F.R. § 4.114.

In addition, the Veteran testified that he feels nauseated from time to time and it lasts a few days.  He gets the feeling of vomiting.  At these times, he eats less.  He currently weighs around 130 pounds.  The Board finds that these symptoms more nearly approximate intermittent anorexia contemplated by a 10 percent rating under Diagnostic Code 7354 than they do an asymptomatic condition.

The Veteran is competent to describe his symptoms and their frequency and severity.  His testimony is credible; and, while his private physician did not delve into his symptoms in detail, his appointment in March supports his testimony as to worsening of symptoms in January 2011.  In light of these findings, the Board concludes that a 10 percent rating under Diagnostic Code 7354 is warranted as of January 2011.  

Prior to January 2011, the primary medical evidence of record comes in the form of a report of VA examination in December 2007 and a May 2008 addendum.  The Veteran informed the examiner that he has been followed by his private physician since leaving service.  The VA examiner noted that a liver biopsy in January 2004 showed chronic hepatitis C, moderately active, Grade III, with peri-portal fibrosis.  However, on examination, the Veteran had no symptoms at all, had not lost any weight, had not been jaundiced, and had no nausea, vomiting, or diarrhea.  Physical examination was completely normal.  

The Veteran's testimony is essentially in agreement with the examiner's findings.  As noted above, the Veteran testified that prior to January 2011 his symptoms were infrequent, and that January 2011 represents a true worsening of his overall condition.  Based on this evidence, the Board finds that, prior to January 2011, the Veteran's symptoms did not more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7354 than they did an asymptomatic condition.  38 C.F.R. § 4.114.

In so finding, the Board also notes that there has been no period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  The Veteran does not assert that there have been such periods; therefore, the alternative criterion of incapacitating episodes is not more nearly approximated than an asymptomatic condition.  In light of these findings, the Board concludes that, prior to January 2011, a rating in excess of zero percent is not warranted.  

Turning to the matter of a rating in excess of 10 percent since January 2011, the evidence must demonstrate daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.  As previously found, there have been no incapacitating episodes to support the alternative criterion for a 20 percent rating under Diagnostic Code 7354.  

The Board finds that daily fatigue, malaise, and anorexia are not shown.  The requirements of dietary restriction or continuous medication are contingent on a showing of the first three symptoms, and do not represent an alternative basis for a 20 percent rating.  The Veteran has testified that he experiences fatigue when he walks, and that he feels nauseated from time to time.  When they occur, these symptoms can last a few days to a week.  There is no assertion that his symptoms are present every day.  For these reasons, the Board finds that his symptoms are more accurately characterized as intermittent, as opposed to daily.  The criteria for the 40 percent and 60 percent level also contemplate daily symptoms.  The criteria for the 100 percent rating include near-constant debilitating symptoms.  To this extent, the criteria are progressive, and symptoms of any higher rating are not more nearly approximated than those for the 10 percent rating assigned in this decision from January 2011.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's disability.  The rating criteria specifically provide for ratings based on the presence of fatigue, right upper quadrant pain, and loss of appetite.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected 

hepatitis C, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

ORDER

For the period prior to January 2011, an initial rating in excess of zero percent is denied; for the period from January 2011, a disability rating of 10 percent for hepatitis C is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


